                             Case 5:20-cv-00960-PRW Document 1-3 Filed 09/24/20 Page 1 of 4




The information on this page is NOT an official record. Do not rely on the correctness or completeness of this
information. Verify all information with the official record keeper. The information contained in this report is provided in
compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well
as other applicable state and federal laws.

             IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA

  Mark Howell,
                                                                                         No. CJ-2020-4071
       Plaintiff,
                                                                                         (Civil relief more than $10,000: WRONGFUL
  v.
                                                                                         TERMINATION)

  1) Duit Holdings, Inc.,
                                                                                         Filed: 08/28/2020

  2) Pioneer Transport,
  Inc.,
                                                                                         Judge: Ogden, Richard
        Defendant.


 PARTIES
Duit Holdings, Inc., Defendant
Howell, Mark, Plaintiff
Pioneer Transport Inc, Defendant



 ATTORNEYS
 Attorney                                                                                Represented Parties
 ADDISON, D COLBY (Bar #32718)                                                           Howell, Mark
 THE CENTER FOR EMPLOYMENT LAW
 1133 N. PORTLAND AVE.
 OKLAHOMA CITY, OK 73107



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.




                                                                                                                       EXHIBIT 3
                                                                                                                                     /
Issue # 1.          Case
                 Issue:   5:20-cv-00960-PRW
                        WRONGFUL               Document
                                     TERMINATION        1-3 Filed 09/24/20 Page 2 of 4
                                                 (TERMINATE)
                 Filed By: Howell, Mark
                 Filed Date: 08/28/2020

                 Party Name             Disposition Information
                                        Pending.


DOCKET
Date         Code         Description                                             Count Party Amount
08-28-2020 TEXT           CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.            1

08-28-2020 TERMINATE      WRONGFUL TERMINATION

08-28-2020 DMFE           DISPUTE MEDIATION FEE                                                $ 7.00

08-28-2020 PFE1           PETITION                                                           $ 163.00

08-28-2020 PFE7           LAW LIBRARY FEE                                                      $ 6.00

08-28-2020 OCISR          OKLAHOMA COURT INFORMATION SYSTEM REVOLVING                         $ 25.00
                          FUND

08-28-2020 OCJC           OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS                              $ 1.55
                          REVOLVING FUND

08-28-2020 OCASA          OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                           $ 5.00

08-28-2020 SSFCHSCPC      SHERIFF'S SERVICE FEE FOR COURTHOUSE SECURITY                       $ 10.00
                          PER BOARD OF COUNTY COMMISSIONER

08-28-2020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON COURTHOUSE                             $ 1.00
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

08-28-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55                                 $ 0.16
                       COLLECTION

08-28-2020 SJFIS          STATE JUDICIAL REVOLVING FUND - INTERPRETER AND                      $ 0.45
                          TRANSLATOR SERVICES

08-28-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                               $ 0.23
                      COLLECTIONS

08-28-2020 DCADMIN05      DISTRICT COURT ADMINISTRATIVE FEE ON $5                              $ 0.75
                          COLLECTIONS

08-28-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON COURTHOUSE                          $ 1.50
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

08-28-2020 CCRMPF         COURT CLERK'S RECORDS MANAGEMENT AND                                $ 10.00
                          PRESERVATION FEE

08-28-2020 CCADMIN04      COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS                        $ 0.50

08-28-2020 LTF            LENGTHY TRIAL FUND                                                  $ 10.00
                                                                                                 /
Date       Code Case 5:20-cv-00960-PRW
                       Description     Document 1-3 Filed 09/24/20 Page 3 of 4
                                                                          Count Party Amount

08-28-2020 SMF         SUMMONS FEE (CLERKS FEE)X2                                     $ 20.00

08-28-2020 P           PETITION
                       Document Available (#1047588531)   TIFF   PDF

08-28-2020 EAA         ENTRY OF APPEARANCE/ATTORNEY FOR PLAINTIFF
                       Document Available (#1047419191) TIFF PDF

08-28-2020 TEXT        OCIS HAS AUTOMATICALLY ASSIGNED JUDGE OGDEN,
                       RICHARD TO THIS CASE.

08-28-2020 ADJUST      ADJUSTING ENTRY: MONIES DUE TO AC09-CARD                        $ 6.56
                       ALLOCATION

08-28-2020 ACCOUNT     ADJUSTING ENTRY: MONIES DUE TO THE FOLLOWING
                       AGENCIES REDUCED BY THE FOLLOWING AMOUNTS:
                       CJ-2020-4071: AC89 COURT CLERK'S RECORDS
                       MANAGEMENT AND PRESERVATION FEE -$0.25
                       CJ-2020-4071: AC88 SHERIFF’S SERVICE FEE FOR COURT
                       HOUSE SECURITY -$0.25
                       CJ-2020-4071: AC81 LENGTHY TRIAL FUND -$0.25
                       CJ-2020-4071: AC79 OCIS REVOLVING FUND -$0.63
                       CJ-2020-4071: AC67 DISTRICT COURT REVOLVING FUND
                       -$0.07
                       CJ-2020-4071: AC65 STATE JUDICIAL REVOLVING FUND,
                       INTERPRETER SVCS -$0.02
                       CJ-2020-4071: AC64 DISPUTE MEDIATION FEES CIVIL ONLY
                       -$0.18
                       CJ-2020-4071: AC59 COUNCIL ON JUDICIAL COMPLAINTS
                       REVOLVING FUND -$0.04
                       CJ-2020-4071: AC58 OKLAHOMA COURT APPOINTED
                       SPECIAL ADVOCATES -$0.13
                       CJ-2020-4071: AC31 COURT CLERK REVOLVING FUND
                       -$0.05
                       CJ-2020-4071: AC23 LAW LIBRARY FEE CIVIL AND CRIMINAL
                       -$0.15
                       CJ-2020-4071: AC01 CLERK FEES -$4.54




                                                                                         /
Date      Code Case 5:20-cv-00960-PRW
                      Description     Document 1-3 Filed 09/24/20 Page 4 of 4
                                                                         Count Party Amount

08-28-2020 ACCOUNT    RECEIPT # 2020-4862929 ON 08/28/2020.
                      PAYOR: ROPER/LEAH TOTAL AMOUNT PAID: $ 262.14.
                      LINE ITEMS:
                      CJ-2020-4071: $178.46 ON AC01 CLERK FEES.
                      CJ-2020-4071: $6.56 ON AC09 CARD ALLOCATIONS.
                      CJ-2020-4071: $5.85 ON AC23 LAW LIBRARY FEE CIVIL AND
                      CRIMINAL.
                      CJ-2020-4071: $1.61 ON AC31 COURT CLERK REVOLVING
                      FUND.
                      CJ-2020-4071: $4.87 ON AC58 OKLAHOMA COURT
                      APPOINTED SPECIAL ADVOCATES.
                      CJ-2020-4071: $1.51 ON AC59 COUNCIL ON JUDICIAL
                      COMPLAINTS REVOLVING FUND.
                      CJ-2020-4071: $6.82 ON AC64 DISPUTE MEDIATION FEES
                      CIVIL ONLY.
                      CJ-2020-4071: $0.43 ON AC65 STATE JUDICIAL REVOLVING
                      FUND, INTERPRETER SVCS.
                      CJ-2020-4071: $2.41 ON AC67 DISTRICT COURT REVOLVING
                      FUND.
                      CJ-2020-4071: $24.37 ON AC79 OCIS REVOLVING FUND.
                      CJ-2020-4071: $9.75 ON AC81 LENGTHY TRIAL FUND.
                      CJ-2020-4071: $9.75 ON AC88 SHERIFF’S SERVICE FEE FOR
                      COURT HOUSE SECURITY.
                      CJ-2020-4071: $9.75 ON AC89 COURT CLERK'S RECORDS
                      MANAGEMENT AND PRESERVATION FEE.




                                                                                        /
